This case in its material facts is like Mayfield Company et al. v. Harlan  Harlan, 184 S.W. 313, this day decided by this court, except that there: (1) The amount of the debt in favor of appellee against M. T. Sheets was $133.83; (2) the writs of garnishment were served upon Mayfield Company and Nunnellee before the former sold the Sheets stock of goods to the latter, and at a time when, according to a finding of the court, the goods were in the joint possession of Mayfield Company and Nunnellee; and (3) the judgment directed them to deliver to the sheriff or constable holding an execution issued on the judgment in appellee's favor against Sheets the effects belonging to him and in their possession when the writs were served, or so much of same as were necessary to satisfy such execution. The finding that the goods were in the joint possession of Mayfield Company and Nunnellee at the time the writs of garnishment were served upon them respectively is attacked by appellants as without support in the testimony. But the finding was warranted by evidence which it appears from the record appellants in open court agreed the court should consider in determining the facts of the case. For reasons stated in the opinion of Judge Hodges disposing of the Harlan Case, the judgment is believed to be without error, and therefore it is affirmed.
                               On Rehearing.
As stated in the opinion of this appeal, the case is like Mayfield Company et al. v. Harlan  Harlan, 184 S.W. 313, decided 27th ult. The motion of the appellant Mayfield in that case has been granted, and for reasons stated in the opinion of Justice Hodges on that motion the judgment therein rendered by this court affirming the judgment of the court below in so far as it was against the Mayfield Company has been set aside, and judgment has been here rendered in favor of that company. Those reasons apply as well to this case, and therefore the motions of the appellants will be granted, the judgment heretofore rendered by this court affirming the judgment of the court below will be set aside, and judgment will be here rendered that appellees take nothing by their suit against appellants, and that the latter recover of the former the costs of both this court and the court below.